DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recites “said surface being larger than the projected base area of the cover (10) by a factor of at least 2” and “the area of the cover extending towards the electronic system by a factor of at least 2.” This implies that the factor can be 2.1, 2.5, 3.1, 4, 7, etc. however a review of the specification does not provide ample written description to support such a range of values. Applicant has recited the phrase “by a factor of at least 2” in three 
Claims 2-10 and 12 are rejected for being dependent from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the projected base area” where it is unclear to the Examiner what projected base area is being referred back to. For examination purposes the phrase “the projected base area” will be treated as “a projected base area”.
Claims 1 and 11 each recites “by a factor of at least 2.” This clause is an open ended range which is indefinite to the Examiner due to an unknown upper limit. A review of the specification does not clarify this language. For examination purposes, the phrase “by a factor of at least 2” will be treated as “by a factor of 2”.
Claim 7 recites “the cooling fins having a changing, in particular outwardly decreasing, wall thickness” which includes exemplary language. The use of the phrase “in particular” make the claim unclear and indefinite. The Examiner is unclear whether the claim requires the cooling 
Claims 2-6, 8-10, and 12 are rejected for being dependent on an indefinite and unclear claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217844 (Cocks hereinafter) in view of US 2010/0277032 (DeFilippis hereinafter) and further in view of US 2011/0256007 (Shaffer hereinafter).
Regarding claim 1, Cocks teaches an electric motor with a cover (Figure 1) that discloses a printed circuit board (PCB 35 per ¶ 21) and a cover arranged above the electronic system (End cap 14), which is embodied both as an active cooling body and a passive cooling body (Evident from Figures 1 and 2), wherein the cover is consisting of thin-walled and has a form with a surface which is effective for the cooling of the electronic system arranged beneath the cover 
Cocks is silent with respect that cover is designed substantially as a flat covering element.
However, DeFilippis teaches a motor cover with cooling fins that discloses the cover being a substantially flat covering element (Figure 1, cover 5 is formed as a flat covering element). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of cover of Cocks with the thinner profile of DeFilippis to minimize the space requirements for component usage while still providing the required cooling ability. 
Cocks is silent with respect to the cover being made of a thin-walled plastic.
However, Shaffer teaches a vacuum pump with an electric motor cover where Shaffer discloses that various components are able to made of polyethylene (¶ 91). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover of Cocks, per DeFilippis, of polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2
Regarding claim 3, Cocks’ modified teachings are described above in claim 1 where DeFilippis would further disclose that the cover forms a plurality of recesses in which fastening holes are provided at which the cover is detachably fastened to the fan by releasable fastening means (Figure 1 of DeFilippis shows the holes 6 for screws).
Regarding claim 5, Cocks’ modified teachings are described above in claim 2 where Cocks further discloses that the cover has the cooling fin structure in one of more areas (Multiple cooling fin areas shown in Figure 2 of Cocks).
Regarding claim 6, Cocks’ modified teachings are described above in claim 2 where Cocks further discloses that the cooling fins are attached or formed to extend radially outwards (Figures 1 and 2 of Cocks). 
Regarding claim 7, Cocks’ modified teachings are described above in claim 2 where Cocks further discloses that the cooling fins have a changing wall thickness (Seen in Figure 2 of Cocks with the fins extending in a minimizing thickness).
Regarding claim 9, Cocks’ modified teachings are described above in claim 1 where Cocks further discloses that the cover is substantially formed from a round section integrally joined to a projection (Figures 1 and 2 of Cocks shows the projection for 50 on a substantially round section of 14).
Regarding claim 10, Cock’s modified teachings are described above in claim 1 where Shaffer further discloses the material of the cover is polyethylene (¶ 91 of Shaffer). 
Claims 4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217844 (Cocks) in view of US 2010/0277032 (DeFilippis) and further in view of US 2011/0256007 (Shaffer) and further in view of US 2016/0318483 (Kimura hereinafter)
Regarding claim 4, Cocks’ modified teachings are described above in claim 2 but are silent with respect that the cover, in an area of the cooling fin structure, has a flat contact side for contacting heat-producing components. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Cocks with the direct contacting cooling body of Kimura to further cool the heat producing controller components.
Regarding claim 8, Cocks’ modified teachings are described above in claim 1 but are silent with respect that the cover, in an area of the cooling fin structure, has a flat contact surface on the bottom facing the electronic system, and in that, in the assembled state, this contact surface at least partially abuts electronic components.
However, Kimura teaches a motor controller that discloses a cover that has a flat contact side for contacting heat-producing components (Figure 5, ¶ 51 with the control board 54 contacting the outer housing 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Cocks with the direct contacting cooling body of Kimura to further cool the heat producing controller components.
Regarding claim 11, Cocks’ modified teachings are described above in claim 8 where Cocks further discloses that the thickness of the cover is smaller in the area parallel to the arrangement of the printed circuit board and/or the area of the flat contact surface than in a periphery or in the area of the cover extending towards the electronic system by a factor of 2 (Evident from Figures 1 and 2 of Cocks with Figure 1 of DeFilippis).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217844 (Cocks) in view of US 2010/0277032 (DeFilippis) and further in view of US 2011/0256007 (Shaffer) and further in view of US 7976293 (Kusano hereinafter). 
Regarding claim 12, Cocks’ modified teachings are described above in claim 1 but are silent with respect to the fan being a radial fan. 
However, Kusano teaches a centrifugal radial fan driven by an electric motor (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the electric motor of Cocks to drive the fan of Kusano to provide ample fan power while maintaining a cooled motor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746